         Case 1:20-cv-07996-VSB-SLC Document 19 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LETICIA MARRERO,

                                Plaintiff,

         -v-                                               CIVIL ACTION NO.: 20 Civ. 7996 (VSB) (SLC)

                                                                              ORDER
COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.



SARAH L. CAVE, United States Magistrate Judge.

         The motion filed at ECF No. 18 (the “Motion”) for an extension of time to file Plaintiff’s

brief is DENIED WITHOUT PREJUDICE. It appears Plaintiff inadvertently filed the Motion in this

case, as the captions on the Motion and accompanying proposed order reference a matter with

a different docket number and different plaintiff.

         The Clerk of Court is respectfully directed to close ECF No. 18.

Dated:          New York, New York
                June 14, 2021
                                                       SO ORDERED.

                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
